UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-53605 OptimizeRx Corporation (Exact name of registrant as specified in its charter) Nevada 26-1265381 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 407 6th Street Rochester, MI, 48307 (Address of principal executive offices) 248-651-6568 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 13,869,202 shares as of April 16, 2011. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 7 Item 4: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Removed and Reserved 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our consolidated financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 (unaudited) F-2 Consolidated Statements of Operations for the three months ended March 31, 2011 (unaudited) and 2010 (unaudited) F-3 Consolidated Statement of Stockholders’ Equity as of March 31, 2011 (unaudited) F-4 Consolidated Statements of Cash Flow for the three months ended March 31, 2011 (unaudited) and 2010 (unaudited) F-5 Notes to Consolidated Financial Statements These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2011 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents OPTIMIZERx CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2011 (UNAUDITED) AND DECEMBER 31, 2010 (UNAUDITED) ASSETS March 31, December 31, (unaudited) (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Debt discount-current portion TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Furniture and equipment Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Patent rights, net Website and development costs, net Debt discount-net of current portion TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Accounts payable - related party Accrued expenses -0- Accrued interest Deferred revenue TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Notes payable - investor TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $.001 par value, 500,000,000 shares authorized, 13,869,202 shares issued and outstanding (13,606,676 - 2010) Preferred stock, $.001 par value, 10,000,000 shares authorized, 50 shares issued and outstanding (50 - 2010) Stock warrants Additional paid-in-capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITY AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents OPTIMIZERx CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) For the For the three months three months ended ended March 31, 2011 March 31, 2010 (unaudited) (unaudited) REVENUE Sales $ $ TOTAL REVENUE EXPENSES Operating expenses TOTAL EXPENSES NET OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest income Other income 66 -0- Interest expense ) ) TOTAL OTHER INCOME (EXPENSE) ) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES -0- -0- NET LOSS $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARESOUTSTANDING: BASIC AND DILUTED NET LOSS PER SHARE: BASIC AND DILUTED $ ) $ ) The accompanying notes are an integral part of these financial statements. F-2 Table of Contents OPTIMIZERx CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AS OF MARCH 31, 2011 (UNAUDITED) Additional Common Stock Preferred Stock Stock Paid-in Accumulated Stockholders' Shares Amount Shares Amount Warrants Capital Deficit Equity Balance, January 1, 2010 $ 35 $
